Case 4:20-cv-00266-RGE-SBJ Document1 Filed 08/21/20 Page 1 of 14

1awa* lA
7! NS hn

I. (a) PLAINTIFFS ( Check box if you are representing yourself [&L) DEFENDANTS (Check boxif you are representing yourself Lx)

MICHAEL R. SPENGLE Wells FARGO SAN ARR;

(b) County of Residence of First Listed Plaintiff |} OS Are |¢S [County of Residence of First Listed Defendant

 

= UNITED STATES DISTRICT COURT,
CIVIL COVER SHEET

 

 

 

 

 

 

 

(EXCEPT IN U.S. PLAINTIFF CASES) (IN USS. PLAINTIFF CASES ONLY) 27 anon
(c) Attorneys (Firm Name, Address and Telephone Number) If you are Attorneys (Firm Name, Address and Telephon ) [E you are aoe
representing yourself, provide the same information. representing yourself, provide the same info RN neSTRIgy C
MICHAEL R- SpenGlER- 43784203 |weils FARGO BANK NifA s SMRicrop uRr
TeT Cr Wo BAUCHeT Street ArMoMe CAMPYS, pes MOIneS WA
beA, CH GOO!I2 Low A
Il. BASIS OF JURISDICTION (Place an X in one box only.) II. CITIZENSHIP OF PRINCIPAL PARTIES-For Diversity Cases Only
(Place an X in one box for plaintiff and one for defendant)
. DEF incipal P PTF DEF
1. U.S. Government 3. Federal Question (U.S. Citizen of This State 2p 1&1 Incorporated or Principal Place O4a
Plaintiff Government Nota Party) of Business in this State
Citizen of Another State [-] 2. [J] 2. Incorporated and Principal Place Os JAS
y D of Business in Another State
2. U.S, Government “he 4. Diversity (Indicate Citizenship [Citizen or Subject of a Foreign Nati 6 6
Defendant sl of Parties in Item Ill) Foreign Country O13 0) 3 foreign Nation Ls Cy
IV. ORIGIN (Place an X in one box only.) 2 ale:
1, Original 2, Removed from 3, Remanded from 4, Reinstated or 5. Transferred from Another Oo "District
i Proceeding State Court L] Appellate Court LJ Reopened District (Specify) Litigation

 

 

V. REQUESTED IN COMPLAINT: JURY DEMAND: Yes [] No (Check"Yes" only if demanded in complaint.) — “=

CLASS ACTION under F.R.Cv.P.23: []Yes_[¥i{No De/MONEY DEMANDED IN COMPLAINT: § over} 751900
VI. CAUSE OF ACTION (cite the USS. Civil Statute under which you are filing and write a brief statement of cause. Do not cite jurisdictional statutes unless diversity.)

AB USC | 367 state law -torrs/ DrvefSitY oF DAL hes

VII. NATURE OF SUIT (Place an X in one box only).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| SOTHER'STATUTES "| |) CONTRACT [| REALPROPERTY CONT. || IMMIGRATION | PRISONERPETITIONS | PROPERTY RIGHTS
(1 375 False Claims Act CO 110 Insurance [-] 240 Torts to Land oO pie een Habeas Corpus: (] 820 Copyrights
400 State 245 Tort Product PP 463 Alien Detainee
Oo : (J 120 Marine oo (J 830 Patent
Reapportionment Liability 465 Other Oo 510 Motions to Vacate
i 130 Miller Act 290 All Other Real |U] Immigration Actions Sentence [] 840 Trademark
Ly 410 Antitrust A—_Property TORTS)” [] 530 General LSECURITY!
; 140 Negotiable ie LOR TS enera SOCIAL SECURITY
[1430 Banks-and Banking O Instrument TORTS — PERSONAL PROPERTY |[_] 535 Death Penalty L] 867 HIA (1395ff)
450 Commerce/ICC PERSONAL INJURY aa
O Rates/Ete. Coeceunert F310 Arlene [_] 370 Other Fraud others 77 862 Black Lung (923)
460 Deportation Enforcement of i [] 371 Truth in Lending 540 Mandamus/Other 863 DIWC/DIWW (405 (g))
P Suidanene oO 315 Airplane g
rq 47 Racketeer Influ- z Product Liability [] 380 Other Personal [_] 550 Civil Rights [[] 864 SSID Title XVI
enced & Corrupt Org. |[-] 151 Medicare Act o Soo ceeault Libel & Property Damage 555 Prison Condition [J 865 RSI (405 (@)
[LJ 480 Consumer Credit 152 Recovery of 330 Fed. E 385 Property Damage] ~ 560 Civil Detail
.Employers’ |] pane vil Detainee '
Ty] 490 Cable/sat TV [1] Defaulted student | Fiapitity Brey | Product Liability [1 Conditions of FEDERAL TAX SUITS
Loan (Excl. Vet.) ; __ BANKRUPTCY Confinement 870 Taxes (U.S. Plaintiff or
850 Securities/Com- 1. Ba) Martie 422 Appeal 28 FORFEITURE/PENALTY © |L] Defendant)
O modities/Exchange 153 Recovery of 345 Marine Product | pp
mu ng [1] Overpaymentof |L1 [jabitit USC 158 625 Drug Related gO 871 IRS-Third Party 26 USC
Oo 890 Other Statutory Vet. Benefits ¥ 423 Withdrawal 28 C1 Seizure of Property 21 7609
Actions 350MotorVehicle |L] ysc 157 USC 881
oO 160 Stockholders : - 690 Oth
[2] 891 Agricultural Acts Suits oO ae TmCiVIERIGHTSmaas| L] ther
roduct Liabili a
g oe Environmental [190 0ther q 360 Other Personal |LJ 440 Other Civil Rights|/ LABOR
atters Contract Inj j 710 Fair Labor Standards
jury [] 441 Voting O
oO 7 Freedom of Info. 195 Contract oO 362 Personal Injury- Act
- CI product Liability Med Malpratice C o enpreyment [) 720Labor/Ntgmt.
L] 896 Arbitration 196 Franchise 365 Personal Injury- NS Sone
L] 196) C1 Product Liability L1 Accommodations 740 Railway Labor Act
REAL PROPERTY. ‘envwtis (— y
899 Admin. Procedures |= : 367 Health Care/ 445 American with 751 Family and Medical
[J Act/Review of Appeal of |[7] 210 Land [7] Pharmaceutical [] Disabilities- CI Leave er
Agency Decision Condemnation Personal Injury Employment
| 220 Foreclosure Product Liability oO 446 American with oO 730 Other Labor
O 950 Constitutionality of 230RentLease& |[] 368 Asbestos Disabilities-Other ot suai
te S t Personal Inju i mployee Ret. Inc.
State Statutes O Ejectment Product Liability L] 448 Education O Security Act
FOR OFFICE USE ONLY: Case Number:

 

CV-71 (10/14) CIVIL COVER SHEET gees,
oO CO SI HO UO SP WY LP =

NN MN YN HN Ww
ou aA GO FOS fF FS CGS RRA SEHS eS

 

Case 4:20-cv-00266-RGE-SBJ Document1 Filed 08/21/20 Page 2 of 14

12]

 

Venve>

Se ee ie

28 vse 1341 (%)

1) DEFENDANT (The. Sole DeTenopn +-) FES(DES
IN THIS DiStrier, Does bysifnessS IN ane
OPALateS/mMAn wins HAS the pracoal
place oF business (sted ONAIN THE
COMPIAING ) NETRAN.

2) THE ACCOUMIS? ASSETS AE eld

by DEFeNOAN+ Gr +heir locAtian [sted
HETEIN «5

3) conwrroess were agned’ and are held
nere.

2

 

CV-126 (09/09) PLEADING PAGE FOR A COMPLAINT

 
Oo Oo NN DBD WA eR WD PO

NY PO DO DY HN KN PRO BR RD ow wm mee meee
oo n4N DA F&F WH BO KH OD OO CO NI DW WN BR WH NH KH OC

Case 4:20-cv-00266-RGE-SBJ Document1 Filed 08/21/20 Page 3 of 14

Name: Aichaed R: SPeEne Les
Address: #378 420 37 RTF.

 

 

 

InProPer Pt\S UNCH

 

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

A1ich4en Q- Speng fe f.

CASE NUMBER:

CNet)
To be supplied by the Clerk of
The United States District Court

Plaintiff

 

v.

Welts FRREO BANK
Al, 4

 

Defendant(s). Da WS. {367
JUTIS DICTION 3
plan irr Drines tWIS ACTION unver 22 USC
S67 becALse Mey Are STwute Tor+s And
Not Federal ACTIONS, However piversity

exsists wpecause the AMount in Questlom
Is 375,000. OO ¢ DEFENDANT pecides \N

allows ans ACHCD to be Evled in Deferdanrs
rout closest “wm them.

Venue:

3

 

CV-126 (09/09) PLEADING PAGE FOR A COMPLAINT

HAS a PTINCIPAl Place oF lovsiness im (OWA,
AND -4h2 Docstine OF “FotUM NON Conveniens)

uso BAaUcHeT streeet RECEIVED
Rhomer LS ANSE LES , cf) AUG 2 1 2029

CLE;
se 0012 SOUTHS VOT TC on

—

 
0 OUD A PB WH KH

YN PNY NHN HD wy Se | Ee
OIA NHR ONKH SE FSOMOUVADEBHRAS

 

Case 4:20-cv-00266-RGE-SBJ Document1 Filed 08/21/20 Page 4 of 14

DIAINtiFF : =
4 Cte fac be Re Speneter - =
Insert J#
aithachH a. pret! pefeinee Pr! SONEC ar
nh trachea | EAC - also has assets/
fesidency In 12S ANECHIES Close by

 

 

a Defendant py ls EARGO RANK Mi A.

Insert [#

4. Home CAMPUS, pes Maines , OWA -
“Pproleait; Icourt rene cement * |

 

 

__. Defendant __ .

 

eet

Insert | #

 

 

 

 

__.. Defendant

 

Insert | #

 

 

 

 

A

Pro Se Clinic Form Page Number

 

 
Case 4:20-cv-00266-RGE-SBJ Document1 Filed 08/21/20 Page 5 of 14

PG. 5

 

 

sTere Ment oF FACCKS ¢

 

 

A- ON b/O/1B a L.ACOUNTYCALIFORNIA
Soper tor Court ordered +n At petitionel

 

recieve His eager Macnre | Pp: Speneiers S

 

OS APNeeles County Estate , assets, ane

 

BANK ACCOUNTS, ANID AFter SUING TANS

 

J
INAL OTder, Cl osed the esture? CASE:

 

 

2. There WAS Not any oyectiom Or
APPEAL, Thus tne Poa ker- FeldmAN

 

iS NADP! icAb le-

 

iB. AND. Yoecs Use ~he probAie CASES. IS

 

=iosed F EINAL AND Final TybpeeMEeNT

 

ry

 

mterec! +tnet_\ nAeLealec|

, Petihoner DOES Not Seer tH ntervene

 

 

In the Stase/probate ASE o At'S
PMI S tre HON hele F Ke tne. pmbAat

 

lexme@ntHon \S INAPBiCAb le -

 

4) petitioner PIALOs IEE Files Nerein

 

 

Dost 2 robA te Orts e whe te pursUAN Nt
i
jo nat “order pl PANIEF  osecl the order

 

 

Collect WS Mone teAcy ASSeTS

 

AGAN post Pfoloate 4 wrth it $ FesweircAte {NAc

 

ordec ) Wells FATED RANIK ri Ale LOWA

 

Winch Neild “~re ASSETS Woorldlwot 3

 

 

Wil) Not Gye +hem to plAInt\ER.

 

ae Pat 1 P
TEN aE
— st

 

 

 

 
Case 4:20-cv-00266-RGE-SBJ Document1 Filed 08/21/20 Page 6 of 14

plo
5S) THE. state provate court WAd

 

 

 

 

 

 

 

 

AlceAD Yt pr i ©
AMN6dicH OF tre cstecde “Gad.
Yeoven + Were 2 ADMNIStered We

Csr ere...

 

 

ThereroTe plarontF toes not seer

 

a probicte _excesren of “TANS Cote TO
probate 6 will or Apwisfer AN eStete,

 

 

1D ONE AlTeADY Willecd 9 ADM Insies ed,

 

 

fo Nes, plarntite reSides (jn. Laos ANGE IeS,

 

cA (uo wicarcefatect # Ins Won? )

 

yes, ne State probate CASE USAS

 

exercised in LOS ANGE (eS CA LA Super lat

 

Court Stanley Ose Court WecAUSe

 

THE Estate (trouse/ business) WS (LN

 

S Ancees. county , CA.

 

 

However ACAIN BANK ACCOUNTS, Just

 

 

ACLOUNITS Surfaced trAcC\ NG WACK

 

me Des Poune's JOWA niiers +a ®

 

belong to the LO COUAtY eStmte

 

 

 

 

PUaqnttt sexs Geet “collection 7

 

NN pecause thes were uiitied

 

veneered pADMIAStered te AW
CHTPADY «

 

 

 

 

 
Oo Oo ND MN BR WH bp

NP NNYNY NY NNN Ww we
OAIAAABR HN SF SEE HFAADR ADH OAOS

S

 

 

Case 4:20-cv-00266-RGE-SBJ Document1 Filed 08/21/20 Page 7 of 14

 

V. CAUSES OF ACTION

 

 

 

 

FIRST CAUSE OF ACTION | ;
(BREACH OF FipuciaArY buTY- )

insert title of cause of action

(As against Defendant(s) Wei\s FRC ANE. Ni >.

 

 

 

 

\ neel o~ \ " = t
2. 2. ACCOUNES IBSUO 4162. % aod other _

 

 

 

favea\s EBCSO DEELADANE “1D LENE. PVALntice "

 

 

pie nator nee WA) FAclect + 2pls
ib we. Us to it's puts ok tr Ust 4 hec ANSE

 

 

e_Cou Ler ao issues

 

The SA
P y

Pro Se Clinic Form Page Number

 

 

v0

i
0 Oe NY DA WR WwW Pp we

YN wy NY NY KY NY YN BSB BS a
a NS RA ER SEE

3

Plas DOO tor oxhex TeASOMS\

 

Case 4:20-cv-00266-RGE-SBJ Document 1 Filed 08/21/20 Page 8 of 14

 

~ SECOND CAUSE OF ACTION

ap Ln |SFePlesetarion )
(As against Defendant(s): LAfOlCs FARCO [8 Gh! {K_
N.@. )

 

 

 

 

A. pi@iwHEF, is Goon FAITH, pAtcd

Insert J# 7°

perennenst the B35, 000:00 owed ON

 

(aut repuses ta Sail do $0 oh ne othe ¢

 

2. pennant told one. oF P\Aor EES

Insert q #

lege ceferee arustees that IF he pric
aec Uiguiel we

qized and plares LEES STAAIOS
oul oe. eS tuabhshed in the athec & Honesty
QCCOFKS GAnditS FUNDS crejeased. |

3 Fuctherenre , pelenrAnts FunNiS ned.

Insert | #

What appeated to be a cout order for

plarnire tM pAY “rhe. $25 000
4) DeRNDANTS re presentatiGns WEE

Ease WecAUSe the. ACCOUNTS / FUNDS
Were Not TeleASECd To PlAINHEF NOT

nis Starchng established, PUpEM subpoend
WN the lesplrefree TTuStee For pantie &

tre covrt order WAS ONY a “pro- posed”
Sror VA AS § presented rigidly

Pro Se Clinic Form Page Number

 
  

 

 

 
— Be
a)

20 ON DH UW BR WD BLE

Case 4:20-cv-00266-RGE-SBJ Document 1 Filed 08/21/20 Page 9 of 14

 

a . THIRD CAUSE OF ACTION
? Py nor oOntTiont or A ‘

insert litle of cause of action

(As against Defendant(s): WES FARGO TSA
iN > )

      

 

 

 

Insert ( #

4. (came FRCHS AS Quin cause OF
PCTION ) | |

 

 

 

a BORIS! FACTS? =< Fe ANG petentan

Wwecl_ A Aeg at ainci ng cantrect, PIAIOHEE

 
 

DUCSUARY +0 inert was “eet as A
VALI. COUT ormeS 2 plait EF Wud Ce cieve
hts bank ACCOUNTS 1 Stamekog, FUNDS TECOVELY,

3. F $a, 000.00 Credit OCCOUNT Still

Tnsert q #

Stands "owed" - piashieE WAS told we wadld

Nor ave “th PAN “Pvete Ecaupllen/Sinen

Cr fer) USe low. oO Michetle LWIAEEO NEL. pefenrdn’

Ins _lorece nec! 14's coMNect Now) CVA mine,
ACER QURS Tre tne. Hib 000. (letter by POAT!
cause he “innerwted -hese FCCOUATS |!

oUt GISO toKe US ACFER MANY yy Stabling

SPACING / Transfer oe The other #5070, OO0r
Accounts it Seta rf Wold o-

i

 

Pro Se Clinic Form , Page Number

t

 

 

 
DOR a ep eo ee
Se

NN NY HY NY bd
on HN A BR. WW

BF

 

N
bw.

Case 4:20-cv-00266-RGE-SBJ Document1 Filed 08/21/20 Page 10 of 14

 

. FOURTH CAUSE OF ACTION .

 

 

(NeEGheenc © ___)
insert title of cause of action

(As against Defendant(s): Wells FARED RANK NOR!
)

 

 

 

Insert q #

AL. DeFeERNDANT Wells FARED Tans Ns a

 

 

Mm Act yrreAsonAls

BaAminstered ASLIS: WeISEACED \NAS
tetéerec! DAaK B FOth.oN in FECOANIZNG:

 

Insert f #

these teseis, AND SINOKETS Standing. |

 

  
 
   

court ‘oder ONO NS sEuL_ Discos codes
3B. +nat covet fECNEOH DAMAELS NENT teck

Insert ]#

OD the ACCOURSS conchiute NEghGence «
4) PLGA VEE Ss AWATES OF ppDi tend |

the bANKK cards, } Coren ring, ECAUD on \ tre necoun
conttTary TO “the signarre /tantracth Wels FATS
ee mues to Allow Forts carelessness

Rilute to. Give. PIAMHEF ms ASSetS.
PVBENESY Oy Ciwentast FOAUD For ASHES ON
the. 2 CeDirer CLAIMS1O Swhy “Funns ate writei¢"

Pro S¢ Clinic Form Page Number

   

    

 

 

 

 
Oo Os DBD A BP WW PB Be

Nw NN NNN WW Ww ‘.
SPAAARHNYHN HA FEW AAROWAS

 

 

Case 4:20-cv-00266-RGE-SBJ Document1 Filed 08/21/20 Page 11 of 14

 

VI. REQUEST FOR RELIEF

 

 

 

WHEREFORE, the Plaintiff requests:

1. compencdinty ; Vone tn iy, Nom Ae \

Insert ci #

 
 

 

FCC pea) wance /oppress¢ aC
Z. EhotturAlyMenre, pamaces %

 

|Loss: OF propery: IE Rose cttaage” ~

 

i lec! c.OstTrs
2, ,prgerie. Ware }

pefenpant Eth ys Ud MATSHAI IS
ADR. referral

 

 

A. Ae other peliet seen fOk

Insert ‘ #

 

 

 

it

Pro Se Clinic Form Page Number

 

 
NN NY NY HY YN HB BS Se BeiKe he
OIA AKRHDH A FSO aoRQAARBOABAOS

0 ONY HAH BR WwW wwe

 

 

Case 4:20-cv-00266-RGE-SBJ Document1 Filed 08/21/20 Page 12 of 14

 

ween ' | VIE. DEMAND FOR JURY TRIAL

 

 

 

Plaintiff hereby requests-a jury trial on all issues raised in this complaint.
Dated: 6/ | 3/ ZO

Print Name: < , } efr

_., ..Plaintiffinproper 6. ww ok dh...

 

Pro Se Clinic Form * Page Number

 
Case 4:20-cv-00266-RGE-SBJ Document1 Filed 08/21/20 Page 13 of 14

NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
OR OF PARTY APPEARING IN PRO PER

Michael 2, SPENGLER # B9BY 20 3

TNC,
“co RAUCHhET SitTreer

Los Anigeies;CA FOO!2

 

arrorneys)ror PTO TM PEE PI AWHt IF
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA new!)

 

 

 

— CASE NUMBER:
Mienaer BR. SPeEnelerR
Plaintiff(s),
Wells FARGO GANKE NA: CERTIFICATION AND NOTICE
OF INTERESTED PARTIES
Defendant(s) (Local Rule 7.1-1)

 

TO: THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for (Mc WA@L Te.: SPEC WS Le fe
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification

or recusal.

(List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

PARTY CONNECTION / INTEREST

Wells FR REO Bark NF, DEFENdANt / Ow

EY \S)/7020 Lip ——

“Signature

Attorney of record for (or name of party appearing in pro per):

Monre| 2S pera, lee

 

CV-30 (05/13) NOTICE OF INTERESTED PARTIES
Case 4:20-cv-00266-RGE-SBJ Document 1 Filed 08/21/20 Page 14 of 14

Spes we Ue P., rena

4r 3 SL} ZOOS wt.

pa he spss pITNEY BOWES 7
et UB.POS | \
Bipods ee i zip 90012 a2 § 000. 80

ice 02 90366588 AUG 17 2020

 

Le 7 79
uUsSO Zaucne stHYee f

di “ae CA FOO! 2 | Clerk- -ySdiSt! et COMNr
ge ge s tree’

| (3 $150
pavenpat /Ov

  
 

JA 5290!

mice) APT ULL ee
J

of | :
Ee : | ee
